OPINION — AG — ** DEFINITIONS OF FIRST CLASS CITIES ** THE TERM " CITIES OF THE FIRST CLASS " INCLUDES ALL CITIES INCORPORATED PRIOR TO STATEHOOD UNDER TERRITORIAL LAWS, SUCH AS REFERRED TO IN SECT. 10 OF THE SCHEDULE OF STATE CONSTITUTION AND 11 O.S. 1 [11-1], AS WELL AS ALL CITIES INCORPORATED IN THIS STATE AFTER STATEHOOD UNDER AUTHORITY OF 11 O.S. 551 [11-551] AND 11 O.S. 552 [11-552] TO 11 O.S. 557 [11-557], REGARDLESS OF THE FORM OF GOVERNMENT UNDER WHICH THEY ARE OPERATING. (ELECTION, POLLS, CLOSING OF ELECTION POLLS, TIME FRAME) CITE: 26 O.S. 251 [26-251], ARTICLE XVIII, SECTION 3 (FRED HANSEN)